One-minute speeches on matters of political importance
We now come to the one-minute speeches on important political issues.
Mr President, the Beijing Olympics have proved, sadly, that authoritarian regimes are not able or willing to comply with Olympic ideals of respect for human rights and peace.
Symbolically the Russian authorities preferred to mark the start of the Beijing Olympics by launching an armed invasion of a neighbouring country. All this happened in the immediate neighbourhood of the future Sochi Winter Olympics.
I am convinced that by this unprecedented violation of the territorial integrity of a neighbouring country, and by annexing parts of its territory, the Russian Federation has lost the moral and political justification to host the 2014 Sochi Olympics.
I call on the International Olympics Committee to designate in the shortest possible time another city to host these Winter Olympics.
(ES) Mr President, as a Spanish Member resident in the Canary Islands, I want to thank you for remembering the victims of the accident on 20 August. I also want to add my condolences. I hope that this type of accident will not occur again and that the European Union will be able to act to guarantee aviation safety.
(SL) Mr President, the problems of environmental protection and increased energy needs in connection with climate change are a challenge requiring a conscientious approach by all politicians. They transcend state borders and national interests. The construction of marine gas terminals in enclosed seas, such as the Adriatic, is even more sensitive.
Terrestrial and marine gas terminals have been planned for the bay of Trieste with an intended location only five miles from the Slovenian coast, right opposite the largest tourist region of Piran. If the Italian Government dared, it could locate it in the Venetian Laguna as well, but this would not succeed because the whole of the civilised world would object to it.
Citizens have the right to object to such a construction, and politicians must respect their wishes and make up for the democratic deficit in the European Union. We have neglected the environment too often to allow ourselves to do such a thing again. The Italian Government should be given a clear message about it from the European Parliament.
Mr President, I wanted to raise with you quite a serious case about a Sri Lankan journalist, Mr J. S. Tissainayagam, which we raised on our recent delegation visit to Sri Lanka. He is a very well-known writer and journalist and has been running, amongst other things, a German-Government-funded website called 'Outreach' promoting peace and justice. At that point he had been detained without charge for over four months in poor conditions, and he was finally charged and remanded in custody last week under the country's Prevention of Terrorism Act, with charges related to bringing the government into disrepute and stirring up communal disharmony.
We would ask you, Mr President, to use your good offices with Council and Commission to follow this important case, not least to see to it that he be able to meet his lawyers in private - which he has not been able to do yet - and that there will be full disclosure of the evidence against him.
Our officials will follow the case.
(PL) Mr President, Russia is one of our main political and economic partners. In recent days, however, Russia has made intimidating statements against the Union, threatening it with the Russian economic and military might. Countries involved in the European Neighbourhood Policy have received similar threats. Ladies and gentlemen, in the context of a partnership, is it normal practice for one of the partners to resort to such action? I have in mind, in particular, our shared interests, namely the construction of oil and gas pipelines.
The European Community is home to 500 million citizens and is the largest economy in the world. The fact that a country with significantly less potential can ride roughshod over the Union indicates that we are being treated as a weak partner incapable of taking serious political decisions. It is just as well that the Lisbon Treaty is not in force because if it were, even individual Member States of the Union would be denied the opportunity to give an honourable response.
Thank you. The Lisbon Treaty is explicit: I would ask you to bear with me as I have just made the same point in my speech to the European Council. Solidarity between the Member States in the energy sphere is a principle laid down in the Lisbon Treaty. This means that should one EU Member State be faced with a threat to cut off its energy supplies, all the other Member States would have a duty to support it. For this reason, it is particularly important that the Lisbon Treaty be ratified. I apologise for reiterating the point, but the Treaty is very important for the energy sphere in particular.
Mr President, I should like to take this time to point out the effect that the implementation of the Energy-using Products Directive will have on a company in my constituency that has expertise in this heating field. They inform me that the current proposal for implementation in relation to boilers will have a severe and unnecessary impact on Ireland's central heating industry, which employs many people in my constituency.
Current proposals for boilers will require manufacturers to apply an energy-rating label to the boiler, as well as heating controls, pumps and some renewables. These labelling proposals overlook the key role of the professional installer. Installers are a vital part of the heating supply chain, and the Commission's approach will mean their expertise will be largely ignored or wasted.
The Commission's proposals will fundamentally change the entire Irish domestic heating market, with wider implications in terms of restricted choice, misleading information for consumers, higher costs and a less flexible and competitive market, as well as loss of employment.
Ahead of the Commission's Consultation Forum, I should like the Commission to listen to the experts when considering the effects of this directive on Ireland.
(ES) Mr President, I too want to add my thanks for the formal statement made by the Chamber on the grave accident that occurred on 20 August at Barajas Airport and which led to 155 deaths. However, I also think it is perhaps time, ladies and gentlemen, for us to question whether all the airlines are strictly applying all the European directives on safety and maintenance.
I think the time has come, and I make this request from this House, for the European Commission to critically review the level of compliance in terms of aviation safety, particularly in the area of aircraft maintenance.
I therefore believe that this is the time, not only for sorrow, of course, and solidarity, of course, but also to critically review the level of compliance with the European directives on aviation safety and maintenance of European aircraft.
Mr President, the EU often shows interest, with good intention, in my constituency of Northern Ireland. However, I wish to warn it against funding a project of immense divisive potential. I refer to the foolish embracing by the EU task force, at the behest of the DUP and Sinn Fein leaders of the Northern Ireland Executive, of possible support for a so-called 'conflict transformation centre' at the site of the former Maze prison.
However it is dressed up and whatever spin is deployed, the preservation of the H-block section, including the hospital wing, would become a shrine to the terrorists who committed suicide in the Maze in the 1980s. That would be obnoxious to the vast majority of people, and is something that Unionists, whom I represent, would not accept.
I would therefore caution the Commission against meddling with such an explosive issue and against being used by those anxious to hide behind the EU to deliver something which will severely set back relations in Northern Ireland.
(RO) Following the Russian Parliament's recognition of the independence of South Ossetia and Abkhazia, the settlement of the Dniester conflict regarding the issue of Transnistria has entered a new phase. It is obvious for each of us that Russia's foreign policy has changed following the Russian Parliament's decision and, consequently, a repositioning is required at the level of the entire Union by taking into account this reality.
Taking into consideration that the issue of Transnistria, a region close to the European Union's Eastern border, is of high interest for all Member States and in particular for Romania, I consider a decisive involvement at Community level to be necessary in order to avoid needless tense relations between the countries and entities that have declared interests in this region.
Taking into consideration that Natalia Timakova, Dimitri Medvedev's spokeswoman, announced that several meetings shall take place, with participation of all interested parties, including with the Tiraspol representatives, it could be important to examine here the possibility of establishing a committee to determine and present the Community point of view in this matter.
A recent study of the European Council on Foreign Relations shows that, following the events in Georgia, the negotiations for the Moldova-Transnistria agreement shall be much harder.
Mr President, Georgia is not just another international crisis to which the EU has to respond. It signals Russia's military comeback, heralded by its offensive energy supply policy initiated in 2006.
The EU is caught between principles and economic interests. Upholding the former would imply a readiness to sacrifice the latter. Conversely, giving priority to the latter would imply a major loss of face. In its turn, Russia is equally caught between the profits from its energy sales to the West and respect for international legality. The latter cannot be disrespected with impunity. That is the message our leaders should convey to Moscow loudly and clearly.
It would be a major waste for the entire international community if Russia chose to invest its newly-acquired energies in a futile attempt to restore the bipolar world, instead of associating itself with shaping the new, multipolar, globalised one.
(RO) I will speak about the blockage of Sapard payments for Romania and its short and medium-term effects.
A European Commission mission of June 2008 visited Bulgaria and Romania and ordered the suspension of payments in Sapard projects. It requested actions to remedy procedures deemed non-compliant and, in Romania, the authorities directly involved and responsible proposed an action plan to remedy the problems, which was accepted.
Nevertheless, difficulties have only begun now. National payments will be resumed, probably in September, by implementing procedures related to the manner of making payments and with an independent audit, which may last for one year, ensuring that they are compliant and with the major risk that money could be lost permanently, unfortunately in a region that was seriously affected by floods this summer.
If the twelve previous audit missions found no irregularities, if deficiencies are not fundamental, I wonder and I ask the European Commission if sometimes savings from the agriculture budget are not more important than the Sapard projects and their results.
I see only one solution, namely to accept the deadline extension by one more year.
Mr President, there are threatening signs of the revival of racism, homophobia and anti-Semitism in many countries of the EU. The peaceful Pride Festival in Budapest this summer was brutally attacked by extreme right-wing groups, and stones and eggs filled with acid were thrown at the participants. Many of them were injured. After that shameful event, the Hungarian Prime Minister has initiated a Hungarian Charter, and here in the European Parliament I would like to launch a European Charter with my colleagues Michael Cashman and Edit Bauer.
We condemn all kinds of violence. We cannot allow the formation of extreme organisations that want to practise their own idea of justice. We reject the rebirth of fascist ideas and prejudice against all kinds of minorities, and we strongly reject all forms of racism. We should act together against violence and intimidation with the help of legislation and also by setting a good example in our everyday lives. That is why I would like to ask for support for the European Charter here in Parliament as well.
(IT) Mr President, ladies and gentlemen, Europe was founded on the conviction that it was no longer possible to guarantee well-being, freedom, democracy and peace on the basis of national sovereignty. However, we are condemning the Georgians, who cast off the suffocating yoke of dictatorship in the name of Europe and with hopes of Europe, we are condemning them to national independence, while much of Europe is now kowtowing to Moscow and Putin's politics in a most cowardly fashion, and preparing to do likewise with China.
Our problem today is that we cannot carry on condemning Georgia, Turkey, Israel and Morocco - whose king asked to join the European Union in 1985 - we certainly cannot condemn them to something that we ourselves rejected, leading to our salvation!
(DE) Mr President, ladies and gentlemen, despite substantial efforts and worldwide initiatives to secure justice for the former head of Yukos, Mikhail Khodorkovsky, and his business partner, Platon Lebedev, their fate remains unchanged. 'Freedom is better than unfreedom' said the newly elected President Medvedev. That should be the basis for Russia's future, along with a reform of the judicial system and a much-needed improvement in prison conditions. Unfortunately, the latest ruling in the Khodorkovsky case shows that hopes for more rule of law in Russia are not being fulfilled. The recent military policy decisions in respect of Georgia and NATO also indicate that, with the new Putin-Medvedev duo in power, a new Ice Age has begun, not only in the domestic but also in the foreign policy arena. We really do need to be alert to that.
(PL) Mr President, I should like to refer to an incident that has caused considerable distress to my fellow citizens. In the course of a debate on criminality in a committee of the British House of Commons, a senior representative of the British police stated that all Poles carry a knife, because it is part of their culture to carry one, and that they need to be re-educated. I should like to make it clear that, although I am a Pole, I do not myself carry a knife and that the standard use of a knife in my culture is in conjunction with a fork for the purpose of eating a meal.
It is unfortunate that such a statement was made, particularly as the large number of my fellow citizens living in the British Isles are far more likely to be the victims of crime than its perpetrators. Indeed, all collective allegations ascribing any kind of negative characteristics to any nation whatsoever are expressions of intolerance. No such allegation should ever be made in a Member State of the European Union.
(PT) The media in Portugal has in recent days reported a further 312 redundancies at Yasaki in Ovar. Together with this latest round of redundancies, in the last year and a half Yasaki Saltano has made nearly 1 200 people redundant at the Ovar and Vila Nova de Gaia units.
This poses a serious social problem in an area where there are few alternative jobs and where unemployment is constantly on the increase. However, this is also a real scandal, bearing in mind that this multinational has received millions of euros in Community funds to invest in Portugal. The people suffering from the change in its business strategy are the workers and residents of the areas where its plants are located.
We must prevent these situations from being systematically repeated.
(DE) Mr President, ladies and gentlemen, after yesterday's Sunday service in my home town, our Indian priest reported on the atrocities being committed in his home country. For the last week, Christians in the state of Orissa in East India have been subjected to a campaign of persecution, humiliation, abuse and murder. By the end of last week, this had left 26 people dead, with 41 churches destroyed, four monasteries in flames and many Christian homes in ruins. People are taking refuge in the forests, praying for safety from the Hindu fanatics.
This is not the first attack on Christians, which is why some 60 000 Christians in Orissa have now fled their homes. The present conflict was triggered by the murder of a spiritual leader and member of the World Hindu Council on 23 August. Father Saji from my village has asked our parish to pray for the victims, but we can do more than that. I utterly condemn these crimes against humanity. The European Parliament must urge the Indian Government to guarantee the right to life and liberty of Christians in Orissa.
(ET) Ladies and gentlemen, Transnistria has recognised the independence of South Ossetia and Abkhazia. As far as the separatist Transnistria area of Moldova is concerned, this overheating has much to do with a frozen conflict.
South Ossetia, Abkhazia and Transnistria are in a similar position - for years Russia has been refusing to withdraw its forces from there. The President of Moldova has said that Transnistria resembles a volcano which, like the events in Georgia, could begin erupting at any time.
Russia has told President Voronin that it is interested in an agreement under which Transnistria would be treated as an autonomous region of Moldova. As such, if necessary, Transnistria could legitimately separate from Moldova following a referendum.
It is vital to bring the 5+2 partners to the negotiating table: we cannot allow Medvedev and Voronin to resolve the conflict between them. As head of the Moldova delegation I strenuously urge preventive action on Transnistria.
Transnistria should have an international peace-keeping force; we should offer Moldova a plan for closer partnership and allow Moldovans to enter the European Union without visas.
Mr President, the International Olympic Committee (IOC) decided in July 2007 to grant the right to host the 2014 Winter Olympics to Sochi, Russia. Following the Russian aggression against Georgia, United States Congressmen Allyson Schwartz and Bill Shuster made an announcement that, as soon as the US Congress returns from its summer vacation, there will be a US Congress resolution calling on the IOC to designate a new venue for the 2014 Olympic Games.
It is quite clear that, if the Olympic Games were to be held in Sochi, countries would boycott the event, just as in Moscow 1980 following the Soviet military invasion of Afghanistan. That would strike the Olympic movement much harder than selecting a new host for the 2014 Olympics now. Therefore it is time for the European Parliament to act. Otherwise we might once again be facing the idea of holding the Olympics in an authoritarian and aggressive country that respects neither human rights, civil liberties nor the Olympic Charter.
(HU) Mr President, in connection with the independence of South Ossetia and Abkhazia, Traian Băsescu, the President of Romania, has lashed out violently at the collective rights of minorities since, in his opinion, they would lead to the collapse of some states. The European Community's concerns about the crisis in the Caucasus, the imperialist aggression and menace of Russia, and the dangers facing Ukraine and Moldova are justified. However, over and above any interests of great powers, and despite the endeavours of all separatists, a real, peaceful solution could ensure collective human and national rights, as well as full autonomy. According to Andreas Gross, rapporteur for the Council of Europe, autonomy is the most effective antidote against separatism. President Băsescu should not worry, because the Hungarians in Transylvania do not want to separate from Romania, in the same way as Tibet does not want to separate from China; they are merely striving to achieve their collective rights and autonomy.
Mr President, during the summer break in Northern Ireland, the region I come from, we suffered very heavy falls of rain during the month of August. While many areas suffered, there were flash floods washing away topsoil, destroying many hectares of potatoes and flattening grain.
I visited some of the areas that were worst affected, and what I witnessed was a pitiful sight for those who had worked so hard to try and produce food at this time, with road and bridges washed away as well as some livestock being lost.
Now farmers are well used to battling the weather to survive, but on this occasion these small areas could and should be helped. In Europe we have the Solidarity Fund that should be made available to the Northern Ireland Executive by the Commission, and I would ask you to write to the head of the Commission, to contact the Office of the First Minister in Northern Ireland to see how best it can help.
(PL) Mr President, today is the anniversary of the outbreak of the Second World War. I believe it is an appropriate occasion on which to call on you and on all MEPs to support the call for 25 May to be declared an international day devoted to honouring those who fought heroically against totalitarianism.
The choice of the date of 25 May is not accidental. On 25 May 1948 the Communists murdered Captain Witold Pilecki. The Captain was the only person to go to a concentration camp voluntarily, in order to organise resistance inside the latter and gather information on the mass murders taking place. After spending more than two years in Auschwitz, he escaped and subsequently fought in the Warsaw Uprising. He remained in Poland after the fall of the Nazis in order to oppose the next totalitarian regime, namely the Soviet one. This decision eventually cost him his life.
People like Witold Pilecki deserve to be remembered. As the democratically elected representatives of Europe, we have it in our power to establish a day on which to honour their memory. Let us hope that, once the date of 25 May is set aside for that purpose, we will only need to remember past struggles against genocide and that the tragedy of totalitarianism will never be re-enacted.
(BG) President, colleagues, at the beginning of July Filip Dimitrov, our first democratically elected prime minister of Bulgaria, retired from politics.
Filip Dimitrov was among the founders of democratic opposition in Bulgaria, he took over the governance of the state from the disintegrated communist regime in the beginning of the 1990s, was a representative in the European parliament and, finally, Deputy Chairman of the Bulgarian National Assembly.
In all the eighteen years when Mr. Dimitrov was in politics, to all of us who knew him, he served as an example of honesty, openness and a man who to the very depths of his soul believes in the European, Euro-Atlantic choice of our country, in the freedom of speech, in democracy and human rights.
I am convinced that in spite of his retirement from politics, with his advice and with his experience he will continue to help all of us return to our state the image it deserves to have because of the efforts of people like Filip Dimitrov.
(ES) Mr President, my speech concerns an issue that has not been mentioned.
In Cuba, dissidents and people who do not agree with the dictatorship are being arbitrarily detained on a frequent basis. The latest detention was that of Gorki Águila, leader of a rock band, who has now fortunately been released. However, I want to bring to the President's attention the fact that these arbitrary acts of the Cuban dictatorship must be reported and publicised to prevent them from being repeated. I therefore invite the President, when he has the opportunity, to inform the Cuban Government and the Cuban Embassy to the European Union of our dissatisfaction and disagreement with such actions.
Mr President, the consumer rights of air passengers travelling from third countries who are transiting through EU hub airports are being breached. Thousands of EU citizens continue to have their liquid duty-free purchases confiscated because of the failure of the Commission to speedily implement Regulation (EC) No 915/2007, which amends Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security. Thirteen non-EU countries have applied for recognition under the Regulation, but only one has been approved.
I would appeal through you, Mr President, to again ask our new Commissioner, Antonio Tajani, to sort this issue out and implement the regulation as quickly as possible.
Many competitors at the Olympic Games in Beijing - and, indeed, their supporters and families - had goods taken from them transiting back through the main hub airports in Europe when coming home. Again, the complaints have been coming in in their dozens. Please sort this out. It is not in the interests of consumer rights, and it is a farce if we are quoting security reasons.
(DE) Madam President, on 14 August 2008 the departure time of a Ryanair flight from Austria to the United Kingdom was postponed until the following day. The company then guaranteed that they would reimburse passengers' hotel and transfer costs and, in accordance with Regulation (EC) No 261/2004, an information leaflet was distributed, pointing out passengers' rights in the event of a flight being delayed or cancelled.
When one passenger applied to Ryanair to refund the additional costs, the airline refused to pay, without giving any precise reasons for its decision. Ryanair's refusal to pay is a clear contravention of Regulation (EC) No 261/2004 which specifies the assistance to be provided for air passengers throughout the EU. In the event of a delay, or more particularly the postponement of a flight until the following day, passengers have a right to compensation which is regulated by law. Low-cost airlines such as Ryanair must also comply with the law and adhere to the Regulation. This type of thing is happening more and more frequently, at European air passengers' expense, and it really is time that the European Commission took some action.
(PL) Madam President, 87 years ago Lenin, the then leader of world Communism and of the Soviet Union, took the decision to separate three regions from Georgia. South Ossetia and Abkhazia were two of those regions. Almost 90 years later, Georgia and Europe are paying a high price for this decision. It so happens that today's sitting of the European Parliament coincides with a meeting of the European Council. We therefore have the opportunity to say loud and clear to the Union's leaders that, in the name of the freedom of nations and of human rights, we cannot condone Russian aggression against Georgia.
Like the Soviet attack on Hungary in 1956 and its later attack on Czechoslovakia in 1968, this is a notable case of a large state invading a small one during the period following the Second World War. It is, however, the first case in the last 60 years in which a large country has appropriated part of a small one through military action. After all, the declaration of the so-called independence of Abkhazia and South Ossetia is merely an act of political theatre, choreographed by Mr Putin. The European Parliament should today declare its solidarity with Georgia and, more generally, with all the nations of the Caucasus.
(HU) Thank you for the floor, Madam President. Hungarian public opinion witnessed a remarkable manifestation right in the middle of the Georgian crisis. The Russian ambassador to Budapest made a considerably undiplomatic declaration against the leader of the opposition, Viktor Orbán, since Mr Orbán stood up for Georgia. The Russian ambassador - this cannot be described any other way - threatened the Hungarian opposition, and thereby most of Hungarian society, with the malevolence of the Russian state. It is not difficult to decipher the coded message: whoever votes for FIDESZ must face the disapproval of the Russians. His Excellency's message is undisguised interference in Hungarian internal affairs, and thus in the democratic system of one of the Member States of the European Union. Of course, Hungary is not alone, and nearly all the former Communist states have received similar threats, which threaten the whole of Europe.
Madam President, despite Ireland's military neutrality, Ireland is not neutral, or indeed unconcerned, about the crisis that has erupted in Georgia. There is deep public concern that powerful people on all sides seem to want a new Cold War, and worry about the self-destructive talk of sanctions against Russia. Knee-jerk reactions will not build or guarantee peace or justice for the people of the region, or indeed anywhere else.
Essentially, Russia has fired a warning shot across our bows. The EU's response must be to use its resources to build new EU institutions capable of negotiating binding multilateral agreements. We must seek to build a new peaceful world in partnership with Russia, not in opposition to it.
That concludes the item.